MEMORANDUM **
Nevada state prisoner Andrew L. Meeks appeals pro se from the district court’s judgment denying his habeas petition under 28 U.S.C. § 2254. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Meeks contends that his conviction for five counts of use of a minor in producing pornography violates his First Amendment right to free expression. We conclude that the state court’s decision rejecting this claim was not contrary to, and did not involve an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); see also New York v. Ferber, 458 U.S. 747, 764, 102 S.Ct. 3348, 73 L.Ed.2d 1113 (1982).
Meeks also contends that his rights to due process and equal protection were violated by the state court’s interpretation of the statutory definition of the term “minor.” However, alleged errors in the ap*504plication of state law are generally not cognizable in federal habeas corpus. See Hubbart v. Knapp, 379 F.3d 773, 779-80 (9th Cir.2004); see also Langford v. Day, 110 F.3d 1380, 1389 (9th Cir.1996) (holding that a petitioner may not “transform a state-law issue into a federal one merely by asserting a violation of due process”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.